IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


THEOLIVIA C. BRAXTON, THROUGH            : No. 64 EAL 2018
HER COURT APPOINTED SUBSTITUTE,          :
CALVIN C. BRAXTON,                       :
                                         : Petition for Allowance of Appeal from
                   Petitioner            : the Order of the Commonwealth Court
                                         :
                                         :
             v.                          :
                                         :
                                         :
CYNCON, INC. AND HERBERT W.              :
HINES AND MARY ELLEN HINES,              :
                                         :
                   Respondents           :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of July, 2018, the Petition for Allowance of Appeal is

DENIED.